DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 9, and 17 are amended.
Claims 1-20 are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments filed in the amendment filed 02/26/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-10, 15-16, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969) in view of Tapia (U.S. Publication No. 2017/0353991), and further in view Gopalakrishnan et al. (U.S. Publication No. 2015/0333998).
As per claim 1, Phadke teaches a method (Phadke: Abstract; method for augmenting statistical anomaly detection with contextual features, machine learning and human Subject Matter Expert (SME) input) comprising: 
detecting, by a network assurance service that monitors a network, an anomaly in the network by applying a machine learning-based anomaly detector to telemetry data collected from the network (Phadke: paragraph 0004; provide a framework for augmenting statistical anomaly detection with machine learning…detecting network performance degradation in a service provider network or detecting anomalous conditions in data received from a sensor);
sending, by the network assurance service, first interface data to a user interface, wherein the first interface data causes the user interface to present the detected anomaly Phadke: paragraph 0016; The alerts are presented to a Subject Matter Experts (SMEs) for further processing and root cause analysis…paragraph 0029; The interactive visual analytics unit 108 is configured to visually present on a display, information to an SME regarding the potential anomaly including information received from the detection unit 102, the characterization unit 104, and/or the machine learning unit 106); 
receiving, at the network assurance service, feedback regarding the one or more candidate root cause metrics (Phadke: paragraph 0029; The interactive visual analytics unit 108 is further configured to receive feedback information from the SME, where the feedback information includes indication of which of the alerts representing potential anomalies shown to the SME is a true anomaly from the perspective of the SME and which is a false anomaly…paragraph 0037; the process receives indication from the SME whether each displayed anomaly is a true anomaly (true alert) that may be investigated further by the SME to identify the root cause or a false anomaly (i.e., false alert) that has been dismissed by the SME as not being an anomaly that is of concern to the SME).
However Phadke does not explicitly mention sending, by the network assurance service, second interface data to the user interface, wherein the second interface data causes the user interface to present at least one of the one or more candidate root cause metrics as a candidate root cause of a subsequent detected anomaly, based on the learned one or more thresholds.
However Tapia teaches:
Tapia: paragraph 0067; the model training module may generate a modified trained machine learning model based on the feedback. Thereafter, the artificial intelligence module selects an additional root cause based on the error according to the retrained machine learning model 508…paragraph 0068; the root cause analysis module can notify the user of the predicted root cause associated with one or more problems or issues detected via the user interface). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tapia with the teachings as in Phadke. The motivation for doing so would have been in order to analyze the performance data using another trained machine learning model to provide a network fix prioritization to implement a resolution for each predicted root cause in the most optimal order (Tapia: Abstract).
However Phadke and Tapia do not explicitly mention using, by the network assurance service and based in part on the received feedback regarding the one or more candidate root cause metrics, a machine learning-based model to learn a root cause of the anomaly, wherein the root cause of the anomaly comprises one or more thresholds of the one or more candidate root cause metrics.
However Gopalakrishnan teaches:
and based in part on the received feedback regarding the one or more candidate root cause metrics, a machine learning-based model to learn a root cause of the anomaly, wherein the root cause of the anomaly comprises one or more thresholds of the one or more candidate root cause metrics (Gopalakrishnan: paragraph 0029; uses a soft decision tree to one or more likely root causes of an anomaly by mapping metric into a probability via the logistic function. Then, the probabilities are multiplied together invoking the naive Bayes assumption of independent attributes. As a result, the most likely root cause or top few likely root causes are determined, along with a probability or confidence measure for each cause…paragraph 0049; After an anomaly is detected, it is desirable to determine the root cause of the anomaly. FIG. 12 illustrates decision tree 290 for determining a root cause of an anomaly…paragraph 0052; In node 304, the system determines whether anomaly event E.sub.33 occurred. Metric S.sub.33 is determined, and compared to a threshold .tau..sub.33. When the metric is less than the threshold, anomaly event E.sub.33 has not occurred, and the system looks for other anomaly events to determine the root cause in node 314. On the other hand, when the metric is greater than the threshold, it is determined that anomaly event E.sub.33 has occurred...claim 20; wherein constructing the soft decision tree comprises performing a machine learning algorithm on a plurality of labels).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gopalakrishnan with the teachings as in Phadke and Tapia. The motivation for doing so would have been for determining whether a metric is an anomaly includes receiving a data point and Gopalakrishnan: paragraph 0004).
As per claim 2, the modified Phadke teaches the method as in claim 1, further comprising: adding, by the network assurance service, the learned one or more thresholds of the one or more candidate root cause metrics as a new root cause to a root cause database maintained by the network assurance service (Tapia: paragraph 0014; The machine learning model can be augmented as needed by adding additional training data sets and/or training results from one or more machine learning algorithm based on feedback regarding the accuracy of the root cause predictions and network fix prioritization optimization). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tapia with the teachings as in the modified Phadke. The motivation for doing so would have been in order to analyze the performance data using another trained machine learning model to provide a network fix prioritization to implement a resolution for each predicted root cause in the most optimal order (Tapia: Abstract).
As per claim 7, the modified Phadke teaches the method as in claim 1, wherein the feedback comprises a binary label that labels the one or more thresholds of the one or more candidate metrics as a likely root cause of the anomaly or not likely to be a root cause of the anomaly (Phadke: paragraph 0037; the SME feedback may be binary, indicating, for each respective statistical anomaly, whether the anomaly is a true or false anomaly… the process receives indication from the SME whether each displayed anomaly is a true anomaly (true alert) that may be investigated further by the SME to identify the root cause or a false anomaly (i.e., false alert) that has been dismissed by the SME as not being an anomaly that is of concern to the SME). 
As per claim 8, the modified Phadke teaches the method as in claim 1, wherein at least one of the candidate root cause metrics comprises a computational transformation of the telemetry data (Tapia: paragraph 0067; the model training module may configure the rules engine to modify the algorithm selection rules during retraining. The modifications to the algorithm selection rules may change a range of training error measurement values that correspond to a type machine learning algorithm, cause specific ranges of training error measurement values to match to different types of machine learning algorithms, and/or so forth. In this way, the model training module may generate a modified trained machine learning model based on the feedback. Thereafter, the artificial intelligence module selects an additional root cause based on the error according to the retrained machine learning model). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tapia with the teachings as in the modified Phadke. The motivation for doing so would have been in order to analyze the performance data using another trained machine learning model to provide a network fix prioritization to implement a resolution for each predicted root cause in the most optimal order (Tapia: Abstract).
With respect to claim 9, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Phadke also teaches an apparatus (Phadke: paragraph 0041 and fig. 3; a computing apparatus 300 suitable for implementing various aspects of the disclosure (e.g., one or more components of framework 112/one or more steps of process 200)), comprising: one or more network interfaces to communicate with a network (Phadke: paragraph 0037; the SME may provide feedback regarding the displayed anomaly using user interface devices such as a mouse or keyboard); a processor coupled to the network interfaces (Phadke: paragraph 0041; Apparatus 300 includes a processor 302 (e.g., a central processing unit ("CPU")), that is communicatively interconnected with various input/output devices 304) and configured to execute one or more processes; and a memory configured to store a process executable by the processor (Phadke: paragraph 0043; The memory 306 may include data (e.g., source data 110, alert data, intrinsic/extrinsic feature data, classifier data, etc.) and instructions which, upon execution by the processor 302, may configure or cause the apparatus 300 to perform or execute the functionality or aspects described hereinabove (e.g., one or more steps of process 300)).
Regarding claim 10, it is substantially similar to claim 2, and is rejected in the same manner, the same arts and reasoning applying. 
Regarding claims 15-16, they are substantially similar to claims 7-8, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to claim 17, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Phadke also teaches a tangible, non-transitory, computer-readable medium storing program instructions (Phadke: claim 11; a non-transitory computer readable storage medium encoded with instructions). 
. 

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969), in view of Tapia (U.S. Publication No. 2017/0353991), in view of Gopalakrishnan et al. (U.S. Publication No. 2015/0333998), and further in view of Ratakonda et al. (U.S. Publication No. 2017/0208487).
As per claim 3, the modified Phadke teaches the method as in claim 1.
However the modified Phadke does not explicitly mention wherein the one or more candidate root cause metrics comprise at least one of: a Dynamic Host Configuration Protocol (DHCP) error count, a number of clients being onboarded to the network, or a number of Authentication, Authorization and Accounting (AAA) authentication failures.
However Ratakonda teaches: 
wherein the one or more candidate root cause metrics comprise at least one of: a Dynamic Host Configuration Protocol (DHCP) error count, a number of clients being onboarded to the network, or a number of Authentication, Authorization and Accounting (AAA) authentication failures (Ratakonda: paragraph 0050 and table 1; The exemplary customized rule set 410 presented in table 1 above also specifies a plurality of KPIs that can be used for correlation to determine likelihood of each of the potential root causes…In the exemplary customized rule set 410 presented in table 1 such distinguishing factor is a KPI indicative of connection failures with authentication, authorization, and accounting ( AAA) server). 
Ratakonda: Abstract).
Regarding claims 11 and 19, they are substantially similar to claim 3, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969), in view of Tapia (U.S. Publication No. 2017/0353991), in view of Gopalakrishnan et al. (U.S. Publication No. 2015/0333998), and further in view of Nerurkar et al. (U.S. Publication No. 2019/0026489).
As per claim 4, the modified Phadke teaches the method as in claim 1, wherein the machine learning-based model comprises a classifier trained to label one or more thresholds of the one or more metrics as either likely to be deemed via feedback from the user interface as a root cause of the anomaly or likely to not be deemed a root cause of the anomaly (Phadke: paragraph 0005; applying a machine learning model to classify the reported statistical anomaly as a true anomaly or a false anomaly using the statistical anomaly, the at least one intrinsic feature, the at least one extrinsic feature…paragraph 0228; Machine learning as applied within framework 112 enables the framework to iteratively learn the relationships between the intrinsic and extrinsic features associated with the alerts generated by the detection unit 102 and, over time, enables the framework 112 to determine and filter out a greater percentage of false positives (or false anomalies) while presenting a greater percentage of true anomalies to an SME for further root cause analysis). 
However the modified Phadke does not explicitly mention that the classifier is a random forest classifier.
However Nerurkar teaches:
a random forest classifier (Nerurkar: paragraph 0023 and fig. 13; a random forest classifier comprised of three decision trees).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nerurkar with the teachings as in the modified Phadke. The motivation for doing so would have been in order to building classifiers used in computerized machine learning, and more specifically to preserving privacy of training data used to build a machine-learned classifier (Nerurkar: paragraph 0002).
Regarding claims 12 and 20, they are substantially similar to claim 4, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969), in view of Tapia (U.S. Publication No. 2017/0353991), in view of Gopalakrishnan et al. (U.S. Publication No. 2015/0333998), in view of Nerurkar et al. (U.S. Publication No. 2019/0026489), and further in view of Gathala et al. (U.S. Patent No. 10,333,965).
As per claim 5, the modified Phadke teaches the method as in claim 4.

However Gathala teaches:
wherein the random forest classifier comprises an ensemble of stump classifiers, and wherein using the machine learning-based model to learn the root cause of the anomaly as one or more thresholds of the one or more candidate root cause metrics comprises: computing the one or more thresholds as an average of thresholds labeled by the stump classifiers as likely to be deemed the root cause of the anomaly (Gathala: col. 19, lines 59-67 and col. 20, lines 1-18; applying a behavior vector to a classifier model may include simultaneously applying a plurality of values (in the behavior vector) to each of a plurality of decision stumps (in the classifier model) to generate a plurality of numerical values. Said another way, the process of applying a behavior vector to the boosted decision stumps in the lean classifier model may be performed in a parallel operation to generate a plurality of results. The processor may compute or determine a weighted average of the generated results. The processor may compare the computed weighted average (e.g., 0.5) to a first threshold value (e.g., 0.2) to determine whether the behavior may be classified as benign with a sufficiently high degree of confidence (e.g., whether 0.5<0.2). The processor may also compare the computed weighted average (e.g., 0.5) to a second threshold value (e.g., 0.8) to determine whether the behavior may be classified as not benign with a sufficiently high degree of confidence (e.g., whether 0.5>0.8)). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gathala with the teachings as in the modified Phadke. The motivation for doing so would have been in order to evaluate a specific factor, feature, or aspect of the device's behavior. For example, a classifier model may include a plurality of decision nodes in the form of decision stumps. Decision stumps are one level decision trees that have exactly one node (and thus one test question or test condition) and a weight value (Gathala: col. 19, lines 45-48).
As per claim 6, the modified Phadke teaches the method as in claim 4.
However the modified Phadke does not explicitly mention wherein using the machine learning-based model to learn the root cause of the anomaly as one or more thresholds of the one or more candidate root cause metrics comprises: computing the one or more thresholds for the root cause as a cutoff based on a distribution of thresholds labeled by the random forest classifier.
However Gathala teaches:
wherein using the machine learning-based model to learn the root cause of the anomaly as one or more thresholds of the one or more candidate root cause metrics comprises: computing the one or more thresholds for the root cause as a cutoff based on a distribution of thresholds labeled by the random forest classifier (Gathala: col. 19, lines 59-67 and col. 20, lines 1-18; applying a behavior vector to a classifier model may include simultaneously applying a plurality of values (in the behavior vector) to each of a plurality of decision stumps (in the classifier model) to generate a plurality of numerical values. Said another way, the process of applying a behavior vector to the boosted decision stumps in the lean classifier model may be performed in a parallel operation to generate a plurality of results. The processor may compute or determine a weighted average of the generated results. The processor may compare the computed weighted average (e.g., 0.5) to a first threshold value (e.g., 0.2) to determine whether the behavior may be classified as benign with a sufficiently high degree of confidence (e.g., whether 0.5<0.2). The processor may also compare the computed weighted average (e.g., 0.5) to a second threshold value (e.g., 0.8) to determine whether the behavior may be classified as not benign with a sufficiently high degree of confidence (e.g., whether 0.5>0.8)). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gathala with the teachings as in the modified Phadke. The motivation for doing so would have been in order to evaluate a specific factor, feature, or aspect of the device's behavior. For example, a classifier model may include a plurality of decision nodes in the form of decision stumps. Decision stumps are one level decision trees that have exactly one node (and thus one test question or test condition) and a weight value (Gathala: col. 19, lines 45-48).
Regarding claims 13-14, they are substantially similar to claims 5-6, respectively, and are rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449